HALL, Justice.
This is an appeal by the landowners in an eminent domain case. In a single point of error, appellants claim reversible error in the admission of testimony allegedly involving a remainder tract. In their only cross-point, appellees would have us find the appeal is frivolous and dilatory and assess damages against appellants under the *539provisions of Rules 435 and 438, Vernon’s Tex.Rules Civ.Proc.
We are without jurisdiction in the case and dismiss the appeal.
The record shows that appellants’ amended motion for new trial was overruled by operation of law on November 2, 1972. Appellants’ cash deposit in lieu of appeal bond was made with the clerk on Wednesday, December 6, 1972.
Rule 356, Vernon’s Tex.Rules Civ.Proc., requires an appeal bond or a cash deposit in lieu thereof to be filed or made with the clerk within 30 days after the overruling of the motion for new trial. This timetable is mandatory and jurisdictional. Glidden Company v. Aetna Casualty & Surety Company, 155 Tex. 591, 291 S.W.2d 315, 318 (1956).
Appeal dismissed.